IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRIAN BROWN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-726

JERRY PYBUS ELECTRIC
AND NORTH AMERICAN
RISK SERVICES, INC.,

      Appellee.

_____________________________/

Opinion filed July 3, 2014.

An appeal from an order of the Judges of Compensation Claims.
Laura Roesch, Judge.

Date of Accident: November 2, 1999

Paul M. Anderson of Anderson & Hart, Tallahassee, for Appellant.

James N. Mcconnaughhay of Mcconnaughhay, Duffy, Coonrad, Pope & Weaver,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.